Matter of Naimark (2015 NY Slip Op 00766)





Matter of Naimark


2015 NY Slip Op 00766


Decided on January 28, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
THOMAS A. DICKERSON, JJ.


2014-08930

[*1]In the Matter of Sol Naimark, an attorney and counselor-at-law, resignor. (Attorney Registration No. 1833623)

Resignation tendered pursuant to 22 NYCRR 691.9 by Sol Naimark, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 19, 1983.

Diana Maxfield Kearse, Brooklyn, N.Y., for Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts.
Brafman & Associates, P.C., New York, N.Y. (Joshua D. Kirshner of counsel), for resignor.


PER CURIAM.


OPINION & ORDER
Sol Naimark has submitted an affidavit sworn to on September 22, 2014, wherein he tenders his resignation as an attorney and counselor-at-law (see  22 NYCRR 691.9).
Mr. Naimark states in his affidavit that, on October 10, 2013, he was convicted, in the United States District Court for the Southern District of New York, of conspiracy to commit health care fraud, in violation of 18 USC § 1349. He acknowledges that if disciplinary charges were predicated on his criminal conviction of a serious crime, as defined by Judiciary Law § 90(4)(d) and 22 NYCRR 691.7, he could not successfully defend himself on the merits against such charges.
Mr. Naimark acknowledges in his affidavit that he has discussed his decision to resign with his attorney, and that he is fully aware of the implications of submitting his resignation, including the fact that he will be barred by Judiciary Law § 90 from seeking reinstatement as an attorney for a minimum of seven years. He requests that his name be stricken from the roll of attorneys and counselors-at-law.
Mr. Naimark's resignation is submitted subject to any application by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts for an order directing that he make restitution and that he reimburse the Lawyers' Fund for Client Protection pursuant to Judiciary Law § 90(6-a). He acknowledges the continuing jurisdiction of this Court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90(6-a)(f) to be heard in opposition thereto.
The Grievance Committee recommends that this Court accept Mr. Naimark's proffered resignation.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, Mr. Naimark is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
ENG, P.J., MASTRO, RIVERA, SKELOS and DICKERSON, JJ., concur.
ORDERED that the resignation of Sol Naimark is accepted and directed to be filed; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Sol Naimark is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that Sol Naimark shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Sol Naimark shall desist and refrain from (l) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if Sol Naimark has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court